PARDEE, J.
Epitomized Opinion
First Publication of this Opinim
Cheveney sued J. and C. Howenstein in Wayne Common Pleas upon an account for the repairs and supplier furnished for an automobile wlr'ch Cheveney had sold to the Howen-steins. The evidence disclosed that J., who was the father of C., paid two-thirds of the purchase price, and C. one-third. C. operated the car, but J. occasionally rode in it; All the items in the account were furnished to C. without the knowledge or consent of J. The items were charged on Cheveney’s books to C. and statements were rendered to him. The jury returned a verdict ag'ainst J. and C. Howen-for the full amount o'f the account. The court charged the jury-that inasmuch as J. and C. were joint owners, J. would be liable whether hp knpw.of fhe repairs or not. Error is prosecuted'by J. In.reversing the judgment the Court of Appeals held:
1. “Mere joint ownership of the automobile d'd not make J. Howenstein liable for the repairs and supplies furnished for the automobile unless he expressly or by implication authorized the debt to be created.”
2. “We are unable to find any evidence justifying the conclusion that the relation of principal and agent existed in any way between John Howenstein and Calvin Howenstein upon which the theory of a partnership could be said to exist in reference to this automobile. There is no evidence of any business to be carried on jointly or that they were to share in ehe profits and loss of any enterprise or were to do business with a common fund.”